Citation Nr: 0200609	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
2000 for a 10 percent rating for status post resection, 
sebaceous cyst with residual scarring.

2.  Entitlement to an increased rating for status post 
resection, sebaceous cyst with residual scarring, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 until 
June 1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2001 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) which denied an effective date earlier than 
August 1, 2000 for the assignment of a 10 percent rating for 
sebaceous cyst with residual scarring, and granted an 
increased evaluation of 10 percent for sebaceous cyst with 
residual scarring.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  A claim for an increased rating for status post 
resection, sebaceous cyst with residual scarring was not 
received until August 1, 2000.

3.  Sebaceous cyst with residual scarring is manifested by 
multiple keloidal scars, constant itching, tenderness, marked 
disfigurement and extensive lesions.



CONCLUSIONS OF LAW

1.  An effective date earlier than August 1, 2001 for the 
assignment of a 10 percent rating for status post resection, 
sebaceous cysts with residual scarring is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2001).

2.  The criteria for a 30 percent rating, and no more, for 
status post resection, sebaceous cysts with residual scarring 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.20 and 
4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that there was a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
earlier effective date and increased rating claims as it is 
found that the requirements of the new law have been 
adequately satisfied.  In addition to the Board's taking 
action favorable to the veteran by granting the claim for an 
increased rating, it is found that notification requirements 
of the new law have been substantially complied with as to 
the instant matters.  The Board notes that the veteran 
underwent a VA examination in August 2000, and was afforded a 
videoconference hearing before a Member of the Board sitting 
at Washington, DC in October 2001.  An April 2001 Statement 
of the Case notified him of the information and evidence 
necessary to substantiate his claims, and the veteran was 
specifically informed of the notice and duty to assist 
provisions of the VCAA in correspondence dated in September 
2001.  The Board notes that the veteran identified private 
physicians at the personal hearing from whom he had sought 
treatment, and his representative requested that the case be 
held in abeyance for 30 to 60 days so that clinical 
statements could be obtained in support of the claim.  
However, no additional medical evidence has been forthcoming 
during the more than two months since that time as of this 
writing.  Thus, it is found that the appellant and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claims.  
Under the circumstances, the Board is of the opinion that a 
remand for further development would serve no useful purpose.  
VA has satisfied its duty to notify and to assist the veteran 
in this case, and further development and further expending 
of VA's resources is not warranted.  See Soyini v. Derwinski, 
1Vet. App. 540, 546 (1991).  Therefore, it is concluded that 
adjudication of these issues, without referral to the RO for 
additional consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

1.  Earlier effective date for 10 percent rating for 
sebaceous cyst with scarring.

Service connection for sebaceous cyst of the chest wall was 
established by rating action dated in January 1955 and a 
noncompensable evaluation was assigned.  A claim for an 
increased rating in this regard was received in August 2000.  
Following VA examination in August 2000, the zero percent 
rating for the service-connected disorder was increased to 10 
percent disabling, effective from August 1, 2000.

The veteran asserts that he is entitled to an effective date 
earlier than August 1, 2000 for his service-connected skin 
disability because he did not receive notification of the 
original grant in 1955, and was thus not informed of his 
appeal rights, such that he was denied due process at that 
time.  It is thus maintained that a compensable rating should 
date back to the original grant of service connection.

Applicable Law and Regulations

Unless otherwise provided, the effective date of an award of 
an increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Under the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001), the 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if the claim is 
received within a year from that date; otherwise the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  See Harper 
v. Brown, 10 Vet. App. 125, 126-27 (1997).

The United States Court of Appeals for Veterans Claims 
(Court), has held in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within one year prior to the 
claim, the increase in disability was ascertainable.  A claim 
or application is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2001).  Any communication indicating intent to 
apply for benefits will be accepted as an informal claim as 
long as it identifies the benefit sought.  38 C.F.R. 
§ 3.155(a) (2001).  Unlike original claims for compensation, 
informal claims for increase are accepted as "claims," 
without any further action required by the claimant to 
perfect that claim.  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (comparing the requirements of informal claims 
under 38 C.F.R. § 3.155(a) and 38 C.F.R. § 3.155(c)).

As noted previously, service connection for sebaceous cyst of 
the chest wall was established by rating action dated in 
January 1955.  The appellant was informed of this 
determination by correspondence dated that same month.  His 
address of record at that time was shown to be 2312 St. 
Albans Street, Philadelphia, PA.  This was the address the 
veteran provided to the RO in his application for 
compensation received in September 1954 [although some 
correspondence and documentation around that timeframe 
indicate St. Albans Place, instead of Street].  The record 
does not reflect  a subsequent address change until 1958 when 
the appellant filed for dental benefits.  No further 
reference to the service-connected disability appears in the 
claims folder until a claim for an increased rating was 
received in August 2000.

The veteran presented testimony upon personal hearing on 
appeal in October 2001 to the effect that when he went to be 
examined at the VA in 1954, he was told that he was "7 
percent" disabled, but was informed that no money was 
payable for less than 10 percent disability.  He stated that 
he never received a letter telling him that service 
connection had been established for his scars, and was 
unaware that he could get any services from VA.  The 
appellant said that his address of record prior to and after 
service was 1609 Christian Street, Philadelphia, PA, which 
was where his mother lived, but that he had not gone back to 
his address after service.  He related that his mother died 
in 1955.  When informed that the letter had gone to 2312 St. 
Albans Street, Philadelphia, PA, he stated that this was 
where his father lived who had the same name, and expressed 
surprise that the letter had gone to that residence.  

Analysis

The Board finds that although the appellant has claimed that 
he did not receive the January 1955 letter advising him that 
he had been awarded a noncompensable rating for a skin 
disorder, it is demonstrated that the letter was sent to the 
very address he provided to the VA, and where he has since 
identified as being where his father lived at that time.  
There is no indication that that letter or any other 
correspondence sent to him at that address was returned by 
the Postal Service as undeliverable.  Consequently, the Board 
finds that VA met its obligation to inform the veteran of the 
grant of his claim for a skin disorder, and that it could do 
no more, given that the address provided by the veteran was 
the one VA used to notify him of the grant, and which was his 
address of record.  The record reflects that following the 
January 1955 rating decision, which was not appealed, no 
communication was received from either the veteran or any 
representative pertaining to his service-connected skin 
disorder until August 2000.  Thus, even if the appellant did 
not receive notification of the grant, as contended, there is 
no evidence in the record that he ever inquired as to the 
status of the claim during more than 45 years the grant was 
in effect.  The Board therefore finds that the rules of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 are applicable in 
this instance which require that the date of claim, received 
in August 2000, be the effective date of the award for an 
increased rating in this regard.  

The Board has also considered the evidence with a view toward 
determining whether an informal claim for an increased rating 
was filed prior to August 2000 (See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992)) within the regulatory 
parameters noted above.  As discussed previously, however, 
the record is devoid of any communication or other document 
which can reasonably be construed as a claim for an increased 
rating for the veteran's service-connected skin disorder 
until August 2000.  Moreover, neither the veteran nor his and 
his representative has identified any such communication.  
Accordingly, for the reasons and bases provided above, the 
Board concludes that the veteran is not entitled to an 
effective date earlier than August 1, 2000 for a compensable 
grant for the service-connected sebaceous cyst with scarring.

The Board has also considered the doctrine of benefit of the 
doubt as to this issue, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, a reasonable basis for a 
grant of the benefit sought on appeal is not identified at 
this time.


2.  Increased rating for sebaceous cyst with scarring.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The veteran's skin disability is rated 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Codes 7804-7819 (2001).  
Under Diagnostic Code 7819, benign new skin growths of the 
skin are evaluated on the basis of any related scars, 
disfigurement, etc.  Id.  A 10 percent evaluation is 
warranted for superficial, scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).

Other diagnostic codes under 38 C.F.R. § 4.118 are also 
potentially applicable to this issue, to include Diagnostic 
Code 7803 which provides that a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  Id.  Scars may also be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  Additionally, under Diagnostic Code 7800, a 10 
percent rating is assigned for moderately disfiguring scars 
of the face, head or neck.  A 30 percent rating is assigned 
for severely disfiguring scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating is assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  A note 
following the code provides that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).

The Board also finds that the veteran's skin disorder may 
conceivably be evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 for eczema.  The valuation depends upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
manifestations of the disease.  A 10 percent evaluation is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation is warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Factual background

Following receipt of a claim for an increased rating received 
in August 2000, the veteran was afforded a VA examination for 
compensation and pension purposes in August 2000.  It was 
noted that he had had multiple surgeries on his chest wall 
during service for apparent sebaceous cysts.  

Upon physical examination, the appellant was observed to have 
multiple chest wall scars from mild to heavily keloid, which 
measured between four and 1 1/2 inches and were of varying 
widths of up to 3/4 of an inch.  It was reported that all of 
the areas were pruritic and tender.  The veteran was reported 
to have indicated that he had never had cortisone injections, 
and had not seen a physician in many years.  It was reported 
that he considered the condition disfiguring, and avoided 
exposing his chest, such as when going to a beach.  The 
examiner stated that "I agree with this notion of 
disfigurement."  It was reported that the color of all the 
scars were similar to the underlying skin, and that no 
breakdown was noted.  An assessment of status post resection 
of multiple sebaceous cysts with residual scars as noted was 
rendered.  Photographs of the veterans chest wall were taken 
and reviewed.  

The veteran presented testimony upon personal hearing on 
appeal in October 2001 to the effect that his scars itched a 
great deal, and that while he tried to refrain from 
scratching, he found it difficult to do so.  He related that 
he frequently had the urge to scratch and when he did, the 
scars would become pinkish and tender which led to a break in 
the skin and eventual scabbing.  He stated that he had been 
prescribed medication by his doctor to relieve the itching 
and keep the area hydrated, and also used over-the-counter 
topical ointments in this regard. 

Analysis

The evidence in this instance reflects that the veteran has a 
number of chest wall scars of varying lengths and widths 
which were observed to be tender and pruritic on VA 
examination in August 2000.  The examiner described the scars 
as disfiguring and photographs of the service-connected 
disability attest to substantial marring of the chest wall.  
The veteran indicated upon personal hearing in October 2001 
that constant itching was his primary symptom and that this 
led to scratching resulting in inflammation of the scars, 
tenderness and scabbing.  

The Board notes that no more than a 10 percent disability 
rating may be awarded for scars in the absence of 
disfigurement of the head, face or neck, burn scars, or scars 
which may potentially affect limitation of function of a body 
part.  Such factors have not been identified in this 
instance.  It is shown, however, that the veteran has 
extensive and marked scarring of his chest wall which itches 
a great deal leading to lesions and scabbing.  The Board thus 
finds that the symptoms associated with the service-connected 
sebaceous cyst scarring more nearly approximate the criteria 
for a 30 percent evaluation for eczema, by analogy, under 
38 C.F.R. § 4.118, Diagnostic Code 7806 which contemplates 
constant itching, extensive lesions and marked disfigurement.  
See 38 C.F.R. §§ 4.7, 4.20.  However, a higher evaluation is 
not warranted under this diagnostic code as it has not been 
shown that the disability is manifested by ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  The 
benefit of the doubt is thus resolved in favor of the veteran 
as to this matter by finding that a 30 percent rating for 
status post resection, sebaceous cyst with residual scarring 
is warranted.  


ORDER

An effective date earlier than August 1, 2000 for the 
assignment of a 10 percent disability evaluation for status 
post resection, sebaceous cyst with residual scarring is 
denied.

An increased rating of 30 percent for status post resection, 
sebaceous cyst with residual scarring, is granted subject to 
prevailing regulations governing the payment of monetary 
awards.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

